EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark A. Ussai on January 25, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 7, line 4, “means” has been changed to - -element- -.
Claim 9, last line, “coupling” has been changed to - -attachment- -.
Claim 10, last line, “coupling” has been changed to - -attachment- -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a cage segment, a cage with the cage segment or a bearing with the cage having the cage segment wherein the segment is a sheet metal component having a first side and a second side and two bridges connecting the sides to form a pocket, the cage segment including at least one slip surface and at least one supporting surface that supports the at least one slip surface, the slip surface including at least one of an inner slip surface or an outer slip surface formed on opposite sides of the bridge (form the rolling contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656